Citation Nr: 1810721	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the spine to include degenerative joint disease (DJD) with disc prolapse (back condition).  

2.  Entitlement to an increased disability rating in excess of 10 percent for a migraine condition prior to May 25, 2015, and in excess of 30 percent from May 25, 2015 to April 7, 2016 


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel






INTRODUCTION

The Veteran had active service from June 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, Utah. The RO in Winston Salem, North Carolina, currently has jurisdiction over the case.

The Board remanded this case in September 2015 for further development. As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the pendency of appeal, the RO increased the rating for the Veteran's migraine condition to 10 percent, effective September 28, 2011 (date claim received) and then 30 percent effective May 25, 2015 (one day after claim certified to the Board); and 50 percent effective April 7, 2016 (date of VA examination). The evaluation, prior to April 7, 2016 constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal prior to April 7 2016 and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  The Board notes that although the Veteran was assigned an initial noncompensable evaluation for headaches, he did not appeal that rating action, and this appeal stems from a claim filed more than one year of notice of the rating action assigning an initial noncompensable evaluation.  The Board also notes that as of April 7, 2016, the Veteran's 50 percent evaluation for his migraine condition constitutes the maximum schedular rating assignable for that disorder. He has not raised the matter of extraschedular consideration for headaches, and the record itself does not raise that matter.  As such, the period after April 7, 2016 is not considered for the Veteran's migraine condition in the Board's decision.

The Board notes that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for total rating based on individual employability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record.  There is no indication that service-connected disabilities prevent the Veteran from being employed. The Veteran reported to the 2016 VA examiner that he is employed in a federal prison. As such, the issue of unemployability has not been raised and consideration of (TDIU) is not warranted.

Of note, the Veteran's previous representative withdrew representation in July 2016.


FINDINGS OF FACTS

1. During the entire period on appeal, the forward flexion of the Veteran's lumbar spine was not functionally limited to 30 degrees or less; at no time has either favorable ankylosis of the entire thoracolumbar spine, or prescribed bed rest to treat any incapacitating episodes of intervertebral disc syndrome of the thoracolumbar spine been shown, and no associated objective neurologic conditions warranting a separate evaluation were present.

3. Prior to May 25, 2015, the Veteran's migraine condition is shown to have been manifested by characteristic prostrating attacks averaging one in two months over a several month periods, but not by characteristic prostrating attacks occurring on average of once a month over the last several months.

4. From May 25, 2015 to April 7, 2016, the Veteran's migraine condition is shown to have been manifested by characteristic prostrating attacks occurring on average of once a month over the last several months, but not by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2. Prior to May 25, 2015, the criteria for a disability rating in excess of 10 percent for a migraine condition have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2017).

3. From May 25, 2015 to April 07, 2016, the criteria for a disability rating in excess of 30 percent for a migraine condition have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) VA treatment and private records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with multiple VA examinations and neither he, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

In September 2015, the Board remanded the Veteran's claims for further development. Specifically, to allow the Veteran to submit evidence of leave from employment due to his migraine condition and VA examinations.  As such, the Board is satisfied that there was at least substantial compliance with its remand directives, and the Veteran is not prejudiced by this adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

      Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.



Back Condition

The issue is whether the Veteran is entitled to an increased disability rating in excess of 20 for a back condition. The Veteran contends that the condition has worsened. The period on appeal is from September 2011 to the present.

Spinal disability ratings are assigned pursuant to the Formula for Rating IVDS Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  In order to qualify for this rating criteria a Veteran must manifest incapacitating episodes which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

The January 2012 and April 2016 VA examiner indicated that the Veteran does not experienced IVDS and episodes requiring bed rest for his lumbar spine disability.  As such, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 20 percent is assigned when a Veteran manifests a forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).  

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Neither a 50 percent disability rating nor a total disability rating are raised by the record, because the Veteran's VA examination in April 2016 indicated that he did not have any ankylosis.  Furthermore, the Veteran has not claimed, in any of his written statements, nor do any of his private or VA treatment records indicate that he has lost all motion in his spine.  Therefore, there is no adequate basis to assign a disability rating of 50 percent or a total disability rating as ankylosis of the lumbar spine is not present.  

Turning to the range of motion rating, normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

VA records were reviewed. In September 2011, a VA emergency room treatment note shows that the Veteran sought treatment for low back pain.  The Veteran's treatment records throughout the period on appeal indicate that he sought treatment for low back pain that included symptoms of stiffness, and decreased range of motion. The Veteran low back pain is treated with medication.

January 2012, the Veteran underwent a VA examination that revealed forward flexion to 40 degrees with or without pain and after three repetitions.  The Veteran reported low back pain, on daily basis, stiffness and limited range of motion that is worse since last VA examination. The Veteran reports that flare-ups can last about two hours and occur when he sits or stands if more than one and a half hours. The Veteran reported that his flare-up is relieved by walking, changing position and pain medication.  impact his back function.  There was evidence of painful motion.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive motion. There was evidence of guarding and/or muscle spasm without evidence of abnormal gait or spinal contour. Examiner diagnosed degenerative joint disease of the lumbar spine with disc prolapse after review of x-ray findings.

The Veteran submitted a September 2014 one page private medical opinion from a chiropractic medical profession.  The opinion found that the Veteran's forward flexion of the lumbar spine to 15 degrees with painful movement. The medical professional noted that he was unable to perform repetitive- use testing due to the Veteran's complaints of pain.  He opined that the Veteran is entitled to an increased evaluation of 40 percent.

In April 2016, the Veteran was afforded a VA examination.  He continued to report worsening back pain.  On range of motion testing, the Veteran demonstrated forward flexion to 75 degrees with pain.  The VA examiner did not observe objective evidence of pain on range of motion testing.  There was no additional loss of function or range of motion following repetitive use testing.  The examiner reported that there was no evidence of abnormal gait, flare ups, guarding or muscle spasm on exam. There was no radicular pain and neurological testing was normal.

The Board assigns the September 2014 private medical opinion little probative weight. The medical professional opinion was conclusory and not associated with objective diagnostic test results. The medical statement is not supported by the record including the 2012 and 2016 VA examinations that reported the Veteran's forward flexion more than 30 degrees. As such, the Board assigns the 2012 and 2016 opinions significant probative value and weight.  The examiners examined the Veteran, reviewed the entire file, conducted and showed objective diagnostic test results and provided adequate rationale for their findings.

Thus, the Board finds that the weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 during the period on appeal. The Board notes the Veteran's complaints of back pain and limited range of motion and finds them credible.  In order to warrant a disability rating in excess of 20 percent, however, the Veteran's forward flexion must be shown to be functionally limited to 30 degrees or less.  The Veteran's credible range of motion testing did not show that his forward flexion was functionally limited to 30 degrees or less.  In fact the evidence shows improvement in the Veteran's forward flexion during the recent April 2016 VA examination, however, the Board will not reduce that Veteran's assigned rating of 20 percent. Therefore, the Veteran was not entitled to a disability rating in excess of 20 percent during the period on appeal.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

Here, the weight of the evidence does not show that the Veteran's forward flexion was functionally limited to 30 degrees or less during the period on appeal.  As noted, the Veteran demonstrated to 75 degrees of forward flexion at his most recent VA 2016 examination. Thus, the Veteran's forward flexion, even after taking into consideration any additional functional loss, is still well in excess of 30 degrees; the required limitation for a disability rating in excess of 20 percent.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an increased disability rating in excess of 20 percent for a back disorder is denied.

Migraine Condition

Service connection for the Veteran migraine condition was granted in June 2010, and a noncompensable rating was assigned under Diagnostic Code 8100.  The July 2012 rating decision continued the noncompensable rating and the Veteran appealed.  During the course of the appeal, the Veteran's migraine condition was increased to 10 percent, effective September 28, 2011 (date claim received), then increased to 30 percent effective May 25, 2015 (date after Certification to the Board) and finally the maximum benefit of 50 percent effective April 7, 2016 (date of VA examination). The period on appeal is September 2011 to April 2016.

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

Turning to the medical evidence, the VA treatment records show continuing treatment for migraine headaches. The records note a September 2011 complaint by the Veteran of migraines with almost daily episodes of throbbing pain in his temples that lasts 1-2 hrs.  The records indicate that the Veteran is treated with medication.

A review of VA examination dated January 12, 2012 revealed a history of migraine headaches when waking up that lasts for about one hour and headaches that occur two to three times a day that last fifteen minutes.  The Veteran reports that loud noises and bright lights increase intensity of his headaches.  The Veteran's migraine condition is treated with over-the-counter Ibuprofen.  There was no evidence of prostrating attacks. The Veteran indicated that his migraine headaches impact his ability to work because he cannot focus or push/pull/lift items 50-60 pounds when having a headache but he is are able to perform sedentary work activities.  The examiner confirmed the Veteran's diagnosis for a migraine condition.

In April 2016 the Board obtained VA examination to assess the current severity of the Veteran's service connected headaches condition.  The examiner confirmed the Veteran's migraine headaches diagnoses and reported that the Veteran gets headaches about 4 to 5 times a week that last between 2 hours to 12 hours.  The Veteran reported very characteristic prostrating attacks of migraine headache pain with prolonged attacks of pain that occurs once a month.  As such, the Veteran reported that the attacks of his migraine pain are also productive of serve economic inadaptability. The Veteran indicated that his head pain typically last less than a day.  He further noted that his headache symptoms included pain on the right side of his head, throbbing or pulsating, sensitivity to light/sound, and pain that worsens with physical activity. The Veteran reportedly takes Advil for headache pain with fair relief.  The examiner indicated that the Veteran's migraines impact the Veterans ability to work because of increased absenteeism. Specifically, the Veteran reported missing work on an average of one week per month in the last twelve months.

Moreover, the Veteran reported that in September 2011 to November 2014, he worked as a deputy for a local sheriff office. He reports that he missed work on an average of 4 days a month during that period due to migraine headaches, which totals forty eight days in twelve months.  In addition, the Veteran reported that from November 2014 to present he has been working in a Federal Prison.  He reports that he missed work on an average of one week per month during this period due to migraine headaches.

In support of his claim of increases absences due to his migraine condition, the Veteran submitted leave reports dated from November 2011 thru December 2013 and a December 2015 leave summary. Upon review, the report shows accrual of sick and annual leave in 2011, 2012 and 2013. These reports show no sick leave used from November 2011 thru December 2011. Reports for 2012 revealed that the Veteran used one day sick in November 2012 and one day sick in December 2012. Reports for 2013 show he used one sick day in May 2013, one sick day in June 2013, two sick days in August 2013 and six sick days in November 2013. The Veteran also submitted a 2015 sick leave summary showing sick leave used, however this report was not accompanied by any explanation of which days were due to a migraine condition and no explanation regarding the balance discrepancies in November.  The record does show that as of December 2015 the Veteran had a balance of fifty six hours of sick leave.

As noted above, in order to warrant a 30 percent disability rating for his headache disability prior to May 25, 2015, the Veteran's headache disability must result in characteristic prostrating attacks averaging one day a month over a several month period.  In addition, in order to warrant a 50 percent disability rating for his headache disability from May 25, 2015 to April 7, 2016, the Veteran's headache disability must result in very frequent completely prostrating prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to his condition, the evidence of record simply does not document that the Veteran's condition resulted in "characteristic" prostrating attacks averaging one a month over several months for the period prior to May 25, 2015.  In addition, the evidence of record does not document that the Veteran's condition resulted in very frequent completely prostrating attacks of severe economic inadaptability for the period May 25, 2015 to April 7, 2016. While the Veteran reported experiencing several headaches monthly in his treatment records, and increased absenteeism from work. The evidence of record contradicts the Veteran's statements regarding his absenteeism during the entire period on appeal and does not show an average of one week of missing work per month.  

Thus, prior to May 24, 2015 the Board finds that a rating in excess of 10 percent is not warranted, because the evidence does not show characteristic prostrating attacks occurring on an average of one a month over the last several months.  The VA records and 2012 VA examination indicate the Veteran's complaint and treatment for his headache disorder.  Despite the absence of prostrating attacks, the Board finds that the frequency and severity of the Veteran's non-prostrating attacks warrant's a 10 percent evaluation.

From May 25, 2015 to April 7, 2016 the Board finds that a rating in excess of 30 percent is not warranted, as the Veteran's headache disorder was not shown cause very frequent, completely prostrating and prolonged attacks that were productive of severe economic inadaptability during this period.  Specifically, the Veteran reported to the April 2016 VA examiner that from November 2014 to present he has been working in a Federal Prison.  The leave records he submitted do not support excessive absence from work evidencing very frequent, completely prostrating and prolonged attacks that were productive of severe economic inadaptability. In fact, the most recent December 2015 leave balance includes fifty six hours of sick leave accrual.

The Board has also considered whether an increased or additional disability rating is warranted under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08, but finds that the Veteran has not been diagnosed with any of the alternate conditions listed therein, therefore, the diagnostic codes indicated are not applicable.

The Board has considered the Veteran's statements regarding his migraine condition, but finds that his statements alone are insufficient to find an increased schedular rating is warranted.  See Layno, supra.  As described, the evidence is against the conclusion that a rating in excess of 10 percent is warranted for the Veteran's migraine condition prior to May 25, 2015, or that an evaluation in excess of 30 percent is warranted from May 25, 2015 to April 7, 2016, as such, the claim is denied.  










ORDER

An increased disability rating in excess of 20 percent for lumbar spine disability is denied.

An increased disability rating in excess of 10 percent for migraine headaches prior to May 25, 2015 is denied.

An increased disability rating in excess of 30 percent for migraine headaches from to May 25, 2015 to April 7, 2016 is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


